Continuation of Box 12
The Applicant argues that Tanaka does not teach the cutting blade having two sides where one side is flat and the opposite side is beveled.  This argument is not persuasive.
Tanaka teaches a flat cutting blade 24 which has two flat surfaces (para. [0064] and [0084].  The flat surfaces define two planar surfaces.  Therefore, the limitation “a second side opposite the first side having a planar surface” is met by a back side of the blade 24 in Fig. 5.
Regarding there term “beveled shape”, the cutting blade 24 is a cutting blade with double cutting edges (para. [0065]), lines 8-10).  The cutting edges is known in the art to be formed by beveled surfaces.  Tanaka teaches the beveled surfaces shown as V-shaped band in Fig. 5. 
Together, the back side of the blade defines “a planar shape” and the front side of the blade defines “a double-beveled shape” formed by the two cutting edges. Therefore, Tanaka meets the claim language of the flat cutting blade having two beveled surfaces.

    PNG
    media_image1.png
    1188
    1151
    media_image1.png
    Greyscale








/PHONG H NGUYEN/           Examiner, Art Unit 3724